J-A30039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DAVID Y. LI

                            Appellant                  No. 612 MDA 2016


        Appeal from the Judgment of Sentence Entered March 18, 2016
                 In the Court of Common Pleas of York County
              Criminal Division at No: CP-67-MD-0000468-2016


BEFORE: BOWES, OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                        FILED FEBRUARY 13, 2017

        Appellant David Y. Li appeals from the March 18, 2016 judgment of

sentence entered in the Court of Common Pleas of York County (“trial

court”), following his bench conviction for indirect criminal contempt

(“ICC”).1 After careful review, we affirm.

        The facts and procedural history of this case are undisputed. Briefly, a

Protection from Abuse (“PFA”) order was entered against Appellant,

prohibiting him from having any contact with his ex-wife (the “victim”).

After the victim relocated to York, Pennsylvania, with the younger of the

couple’s two minor boys, the older boy (N.M.) called the victim. During the

telephone call with N.M., who lived with Appellant, the victim heard

____________________________________________


1
    23 Pa.C.S.A. § 6114(a).
J-A30039-16



Appellant     instruct   N.M.   to   ask   the   victim   about   N.M.’s   belongings.

Subsequently, Appellant was charged with ICC and convicted of the same

after a bench trial.      The trial court sentenced Appellant to three months’

probation. Appellant did not file post-sentence motions. He timely appealed

to this Court. Following Appellant’s filing of a Pa.R.A.P. 1925(b) statement

of errors complained of on appeal, the trial court issued a Pa.R.A.P. 1925(a)

opinion.

       On appeal, Appellant raises three issues for our review:

       I.     Whether the trial court’s finding [Appellant] guilty of [ICC]
              for violating a [PFA] order was an abuse of discretion given
              the evidence of record[?]

       II.    Whether there was sufficient evidence presented by the
              Commonwealth at the non-jury trial held March 18, 2016
              before the Honorable Marie Musti Cook to sustain a
              conviction for [ICC]?

       III.   Whether the conviction by the Judge of [Appellant] for
              [ICC] was against the weight of the evidence?

Appellant’s Brief at 4 (unnecessary capitalization omitted).2
____________________________________________


2
  Appellant’s third issue concerning the weight of the evidence is waived
because he failed to preserve it for appeal by not raising it before the trial
court. A weight of the evidence claim must be raised either orally or by
written motion before sentencing, or by written motion after sentencing to
be preserved for appellate review. See Pa.R.Crim.P. 607(A); see also
Commonwealth v. Griffin, 65 A.3d 932, 938 (Pa. Super. 2013) (“A weight
of the evidence claim must be preserved either in a post-sentence motion,
by a written motion before sentencing, or orally prior to sentencing. Failure
to properly preserve the claim will result in waiver, even if the trial court
addresses the issue in its opinion.”). Additionally, Appellant’s weight of the
evidence claim is waived because he failed to raise it in his Rule 1925(b)
statement. See Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa.
2005).



                                           -2-
J-A30039-16



        After careful review of the record and the relevant case law, we

conclude that the trial court accurately and thoroughly addressed the merits

of Appellant’s first two issues, which are nearly identical in that they

challenge the sufficiency of the evidence.    See Trial Court Rule 1925(a)

Opinion, 6/10/16, at 3-7. Accordingly, we affirm the trial court’s March 18,

2016 judgment of sentence. We further direct that a copy of the trial court’s

June 10, 2016 Rule 1925(a) opinion be attached to any future filings in this

case.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/2017




                                    -3-